ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Clark McCarthy Healthcare Partner II          )      ASBCA No. 60260
                                              )
Under Contract No. W9126G-13-C-0004           )

APPEARANCES FOR THE APPELLANT:                       Kevin J. Gleeson, Esq.
                                                      Sullivan, Ward, Asher & Patton, P.C.
                                                      Southfield, MI

                                                     Harry Z. Rippeon III, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Dawn-Carole Harris, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       The appeal has been resolved amicably by the parties. Pursuant to their joint
stipulation, it is dismissed from the Board's docket with prejudice.

       Dated: April 22, 2019



                                                  TERRENCES S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60260, Appeal of Clark McCarthy
Healthcare Partners II, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals